MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen immigration proceedings.
The regulations provide, with certain exceptions not relevant here, that an alien may only file one motion to reopen. 8 C.F.R. § 1003.2(b)(2), (c)(2). Here, a review of the record indicates that this was the second such motion filed by petitioners. Thus, the BIA did not abuse its discretion when it denied petitioners’ motion as numerically barred. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.